Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered March 28, 1994, convicting defendant, after a jury trial, of three counts of robbery in the first degree, and sentencing him to two concurrent terms of 3 to 9 years to run consecutively to a term of 3 to 9 years, unanimously affirmed.
The verdict was supported by overwhelming evidence of defendant’s guilt, and was not undermined by the few inconsistencies concerning the amount of money taken from a victim of one of the robberies. The showup identification, which occurred within an hour of the crime and near its scene, was not unduly suggestive (see, People v Duuvon, 77 NY2d 541, 544; People v Espala, 223 AD2d 461). We have considered defendant’s remaining arguments and find them to be without merit. Concur — Rosenberger, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.